                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

DAVID LAMAR JOHNSON,                      )
                                          )
       Petitioner,                        )
                                          )
       v.                                 )      Civil Action No. 2:19cv772-WHA
                                          )                   [WO]
STEVEN T. MARSHALL, et al.,               )
                                          )
       Respondents.                       )

                                         ORDER

       On October 28, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. Doc. # 9. Upon an independent review of the record

and consideration of the Recommendation, it is ORDERED that:

       1. The Magistrate Judge’s Recommendation (Doc. # 9) is ADOPTED; and

       2.   This case is DISMISSED for lack of jurisdiction, in accordance with the

provisions of 28 U.S.C. § 2244(b)(3)(A), because Petitioner has not obtained the required

permission from the Eleventh Circuit Court of Appeals authorizing a federal district court

to consider Petitioner’s successive habeas application.

       A final judgment will be entered separately.

       DONE this 20th day of November, 2019.



                                     /s/ W. Harold Albritton
                                   W. HAROLD ALBRITTON
                                   SENIOR UNITED STATE DISTRICT JUDGE
